02/28/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs February 1, 2022

           NATHAN SCARBOROUGH v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Shelby County
                 No. 16-02148      John Wheeler Campbell, Judge
                      ___________________________________

                           No. W2021-00402-CCA-R3-PC
                       ___________________________________


The Petitioner, Nathan Scarborough, pleaded guilty to aggravated child abuse of a child
eight years of age or less and second degree murder, and he received an effective thirty-
three-year sentence. The Petitioner filed a petition for post-conviction relief, contending
that he received ineffective assistance of counsel and that he did not plead guilty
knowingly and voluntarily. Following a hearing, the post-conviction court denied the
petition, and the Petitioner appeals. After review, we affirm the judgment of the post-
conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, P.J., delivered the opinion of the court, in which JAMES
CURWOOD WITT, JR., and JILL BARTEE AYERS, JJ., joined.

J. Jeffrey Lee, Memphis, Tennessee, for the appellant, Nathan Scarborough.

Herbert H. Slatery III, Attorney General and Reporter; Samantha L. Simpson, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Steve Ragland,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                       OPINION

                    FACTUAL AND PROCEDURAL HISTORY

       In April 2016, the Petitioner was indicted for aggravated child abuse of a child
eight years of age or less in count one, first degree felony murder in count two,
aggravated child neglect of a child eight years of age or less in count three, first degree
felony murder in count four, and aggravated child endangerment of a child eight years of
age or less in count five. We note that there is no plea agreement in the appellate record.
However, the post-conviction relief hearing testimony and plea colloquy transcript
entered as an exhibit at the hearing reflect that the Petitioner, pursuant to a plea
agreement, pleaded guilty to aggravated child abuse of a child eight years of age or less
in count one and second degree murder in count two, and he received two concurrent
thirty-three-year sentences to be served as a Range II offender at 100%. Pursuant to the
agreement, the other charges were dismissed. At the plea colloquy hearing, the Petitioner
stipulated to the following factual basis presented by the State:

              Had these matters proceeded to trial, the State’s proof would have
       been that on or about September 22nd of 2015 here in Shelby County,
       officers with Memphis Police Department were called to the scene at a
       hospital where they had a child [(“the victim”)], a four-month old . . . , who
       was in full cardiac arrest when she arrived. Her mother was with her.

               The paramedics reported the last one to be with the child was her
       father, [the Petitioner]. And the last time he had seen her breathing was at
       four o’clock that afternoon. When he went to pick up the child, saw she
       wasn’t breathing, he took the child to her mother, Ms. Lana Applegarth
       Nelson who was in the bathroom. Grandparents came downstairs. They
       attempted CPR. Mother called 911 and the child was pronounced at Baptist
       ER.

              Memphis Police Department investigated, interviewed . . . [the
       Petitioner] [and] . . . he admitted to beating [the victim] when she wouldn't
       stop crying. He admitted to not trying to give her any aid, nor did he call
       911 or tell the other people in the house that anything had happened. He
       admitted to placing her in bed and waiting until her mother got home to
       pick her up. At that point he called for help.

              According to the medical examiner, [the victim] died of blunt force
       injury to the head. She had multiple contusions, scalp and subgaleal
       hemorrhage, two calvarial skull fractures, and an epidural hemorrhage.
       This did occur here in Shelby County.

       At the plea colloquy hearing, the Petitioner testified in response to the trial court’s
questioning that he understood his charges, that trial counsel explained to him what the
State would have had to prove to convict him of those charges, and that trial counsel
discussed the facts of his case as they related to the charges. He agreed that he
understood that had he proceeded to trial and been convicted, he would have faced a
minimum sentence of life imprisonment for first degree felony murder and fifteen to
                                            -2-
twenty-five years for aggravated child abuse of a child eight years of age or less and that
the court could have ordered the sentences to be served consecutively. Regarding the
terms of the plea agreement, the Petitioner responded affirmatively that he understood he
was pleading guilty to aggravated child abuse of a child eight years of age or less in count
one and second degree murder as a lesser offense of first degree felony murder in count
two. He understood that both convictions were Class A felonies in which he faced a
range of sentences from fifteen to sixty years. He also understood that he was agreeing to
serve two concurrent thirty-three-year sentences as a Range II offender, even though he
would ordinarily be classified as a Range I offender for sentencing purposes.
Specifically, the Petitioner agreed that he understood he was pleading outside of his
individual sentencing range, that trial counsel had explained what it meant to plead
outside of his sentencing range, and that he wanted to plead out of range. He understood
that he would not be eligible for parole and that he would be a convicted felon as a result
of the pleas. He also agreed that he understood that the remaining counts of the
indictment were being dismissed pursuant to the plea agreement. He testified that he was
pleading guilty freely and voluntarily.

        Regarding trial counsel’s representation, the Petitioner responded affirmatively
that he and trial counsel discussed the facts of his case and any possible defenses he may
have had, and that based on those discussions, the Petitioner decided to plead guilty. The
Petitioner indicated that trial counsel answered all of his questions and did everything the
Petitioner asked trial counsel to do. In response to trial counsel’s questions at the
hearing, the Petitioner testified that he did not have any questions for trial counsel. When
trial counsel asked, “Is this what you want to do?”, the Petitioner responded, “No, sir.”
However, the Petitioner subsequently testified, “Yes,” to the same question and indicated
that nobody forced him to make the decision and that it was the Petitioner’s decision to
plead guilty. He testified that he understood that he could go to trial if he wanted. He
agreed that he had discussed his decision with his mother and father and that trial counsel
had discussed the case with them with his consent. The trial court accepted the
Petitioner’s pleas.

        The Petitioner timely filed a petition for post-conviction relief. Following the
appointment of counsel, the Petitioner filed an amended brief raising among other
arguments not presented on appeal that trial counsel’s ineffectiveness rendered his pleas
unknowing and involuntary because trial counsel failed to review discovery with him and
failed to explain the terms of the plea agreement. The State responded that the Petitioner
received the effective assistance of counsel and pleaded guilty knowingly and voluntarily.

       The Petitioner and trial counsel testified at the post-conviction relief hearing. The
Petitioner testified that trial counsel only provided him with part of discovery and that
trial counsel withheld a CD containing the other part. He stated that trial counsel
                                           -3-
informed him about the CD, but he was not permitted to have it in his possession in jail.
According to the Petitioner, trial counsel failed to provide the CD to the Petitioner’s
father as promised, and the Petitioner never learned what contents were stored on the CD.
However, he stated that he knew he was not provided all of the discovery because trial
counsel did not want the Petitioner to see the autopsy photographs. He stated that he was
not informed about all of the evidence in his case as a result. He explained that he did not
inform the trial court about not being provided discovery because he was not thinking,
was in a hurry, and was nervous. On cross-examination, the Petitioner agreed he
received in the discovery a statement he made to the Memphis Police Department
describing his killing of the victim in detail. He agreed that the description of the killing
he provided to police was an accurate representation of what happened on the day of the
incident. He stated that he was evaluated for his mental health during the course of the
proceedings but that he believed that his failure to take prescribed medication skewed the
results of the evaluations.

       The Petitioner testified that trial counsel discussed the plea agreement with him
twice, once before the day he entered the pleas and once on the day of the pleas, moments
before he and trial counsel entered the courtroom. He stated that trial counsel discussed
the plea agreement with his mother prior to his entering the pleas and that his mother’s
approval of the plea agreement “made [him] think it was . . . the best thing [he] could
have.” On cross-examination, the Petitioner agreed that he sought a plea agreement
involving an effective twenty-five-year sentence but that the State rejected it. He agreed
that he knew that his case was set for trial on January 14, 2019, on the indicted offenses.
However, once the State presented the offer for thirty-three years, he agreed to accept it.
On redirect-examination, he testified that he was confused about how the plea agreement
increased from twenty-five years to thirty-three years, but he understood that it had
changed by the time he was in front of the trial court to enter the pleas.

       Regarding the details of the plea agreement, the Petitioner testified that trial
counsel discussed with him the elements of the aggravated child abuse of a child eight
years of age or less charge but that he did not understand them. He stated that trial
counsel did not discuss the elements of second degree murder. He explained that trial
counsel informed him that he would be pleading to an out-of-range sentence but that he
did not know what that meant. The Petitioner understood that if he had gone to trial and
lost, he could have received a greater sentence. He did not understand why he was
receiving so much time, and he felt like he “was being railroaded [or] . . . wrongly
convicted for something that was a pure accident.” He understood that he could have
proceeded to trial but stated, “I was afraid of going to trial because [trial counsel] said
that I would do much worse.” He felt like trial counsel talked him out of going to trial.
He testified that his pleas were not knowing at the time and that his prior testimony that
he understood the plea agreement was inaccurate.
                                            -4-
        The Petitioner recalled the trial court’s reviewing the terms of the plea agreement
with him. Specifically, on cross-examination, the Petitioner recalled that the trial court
explained his rights to him, including the right to proceed to trial and appeal the outcome
of the trial, as well as that he was waiving those rights by pleading guilty. He agreed that
the trial court also explained the penalties underlying the offenses and that he was
agreeing to a sentence outside of his sentencing range as part of the agreement. The
Petitioner recalled informing the trial court that he understood the terms of the agreement,
but he stated that he did not actually understand it because he was on medication for
mental health issues, “wasn’t in the right mind,” and was nervous. He testified that he
was still taking the medication at the time of the post-conviction relief hearing. He stated
that he realized that he did not understand the terms of the plea agreement a few months
after the plea colloquy. When asked what caused his understanding to change, he stated,
“I had some help battling through this pain. I was afraid that . . . I didn’t get the right
amount of time.” He stated that he did not understand why he received such a lengthy
sentence as a Range II offender when he did not have a criminal history. He stated that
he went along with the process and did not tell the trial court he did not understand
because he was nervous, was not knowledgeable about the law, and had never been
previously charged with a crime.

        On cross-examination, the Petitioner agreed that he told the trial court that trial
counsel reviewed the elements of the offenses and possible defenses. He also agreed that
he never told the trial court that he was nervous, hurried, or confused. When asked if he
would have taken the plea agreement if he had understood the terms of his sentence, the
Petitioner responded, “Maybe if I knew all the details, but . . . I probably would’ve tried
to get it lower if I knew . . . the whole procedure, . . . if I was able to go to trial, but I was
afraid to.” He agreed that he wanted to avoid the life sentence that would have resulted
from being convicted of the first degree felony murder charge and that it was his own
decision to plead guilty.

       Trial counsel testified that he was retained by the Petitioner’s family to represent
the Petitioner on the charges underlying this case. He stated that he obtained discovery
from the State and reviewed it with the Petitioner. Specifically, he provided the
Petitioner with written discovery and discussed it with him on “a couple of occasions.”
Trial counsel explained that he warns his clients about the danger of keeping discovery in
their possession while incarcerated due to the possibility of other inmates obtaining it and
trying to use it against his clients. He stated that he advised the Petitioner that he had to
be careful about any discovery he kept in his possession and that he should safeguard it to
keep it private. He recalled that there was a CD included in the discovery he obtained
from the State that he believed contained autopsy photographs, but he could not recall if
the Petitioner obtained possession of it because of the jail’s rules about possessing CDs.
                                              -5-
However, trial counsel stated he discussed the contents of the CD with the Petitioner, as
well as trial counsel’s interview with the medical examiner. Trial counsel testified that
the Petitioner was able to review the medical examiner’s report.

        Trial counsel stated that he met with the Petitioner on several occasions to discuss
the case and that they had a good working relationship with one another during the
representation. He was able to have the Petitioner evaluated by two forensic doctors, but
the defense did not receive beneficial opinions from them and did not obtain formal
written reports for that reason. However, he used any beneficial information obtained
from the evaluations in negotiating with the State. After reviewing the case with the
Petitioner, including the discovery, the elements of the offenses, the evidence against
him, options going forward, and related costs and benefits, the Petitioner agreed to
present a plea offer to the State. Trial counsel explained that the offer the Petitioner
agreed to present to the State was to serve twenty-five years, and that such offers were
commonplace in Shelby County to show a good-faith intent to negotiate. He stated that
the State countered with a sentence “in the 40’s or 35 or somewhere.” At some point, the
prosecutor mentioned the possibility of seeking the death penalty, but no such notice was
ever filed. The State and defense eventually agreed that the Petitioner would plead guilty
to aggravated child abuse of a child eight years of age or less and second degree murder.
The agreement involved a thirty-three-year sentence because the victim’s mother and the
State were adamant that any jail credits earned should be added to the length of the
sentence. As a result, they “probably settled around 30 [years], but then it became 33 to
factor in that credit . . . to appease both the State and . . . the victim’s mother.” Trial
counsel recalled that the Petitioner and the Petitioner’s family thought the agreement was
fair. He explained that although the Petitioner pleaded to an out-of-range sentence, the
total sentence was less than the possible sentence if he was convicted at trial on the
charged offenses. Trial counsel denied that the Petitioner was rushed or pressured into
accepting the plea agreement.

       Trial counsel stated that the evidence against the Petitioner influenced his
representation. He stated that he attempted to exclude the Petitioner’s statement to the
police, but that the Petitioner, against trial counsel’s advice to not talk about the case,
made several other statements while incarcerated. Trial counsel described the Petitioner
as a “prolific writer,” in that he wrote to the victim’s mother and a nurse on several
occasions discussing the case.

       The post-conviction court made a general credibility finding in favor of trial
counsel and against the Petitioner. The court found that the Petitioner provided no
evidence to support his allegations. The court found that trial counsel’s representation
was not deficient in reviewing the discovery with the Petitioner because he met with the
Petitioner on a number of occasions, during which they discussed discovery. Regarding
                                           -6-
trial counsel’s discussion of the plea agreement with the Petitioner, the court found that
trial counsel’s performance was not deficient because he discussed with the Petitioner the
law governing the Petitioner’s case. Additionally, the court credited the Petitioner’s plea
colloquy testimony, in which he testified that trial counsel discussed the case with him,
answered his questions, and did what the Petitioner asked him to do. The court found
that the result of the Petitioner’s negotiations with the State was a sentence lower than he
would have received had he lost at trial and that several of his charges were dismissed.
The court found that the Petitioner’s testimony indicated he did not want to go to trial but
instead wanted to renegotiate his plea agreement.

       The post-conviction court also found that the Petitioner’s plea was knowing and
voluntary because the trial court explained the plea agreement to the Petitioner and the
Petitioner responded unequivocally that he understood the court’s explanation. The court
declined to credit the Petitioner’s testimony that his medication for mental health issues
made him unable to understand what was happening at the plea colloquy, noting that the
Petitioner admitted to being on medication at the post-conviction relief hearing but
exhibited no signs of confusion. The court denied the petition, and the Petitioner appeals.

                                       ANALYSIS

        The Petitioner contends that the post-conviction court erred in denying his petition
because he received the ineffective assistance of counsel and his guilty pleas were not
entered knowingly and voluntarily. A petitioner may request post-conviction relief by
asserting that his conviction or sentence is void or voidable because of the abridgment of
his constitutional rights provided by the Tennessee or the United States Constitutions.
T.C.A. § 40-30-103. To obtain post-conviction relief, a petitioner must prove the
allegations of fact made in the petition by clear and convincing evidence. T.C.A. § 40-
30-110(f). On appeal, the post-conviction court’s findings of fact are conclusive unless
the evidence preponderates against them. Ward v. State, 315 S.W.3d 461, 465 (Tenn.
2010). “[Q]uestions concerning the credibility of witnesses, the weight and value to be
given their testimony, and the factual issues raised by the evidence are to be resolved by
the trial judge.” Fields v. State, 40 S.W.3d 450, 456 (Tenn. 2001) (citing Henley v. State,
960 S.W.2d 572, 579 (Tenn. 1997)). Additionally, appellate courts may not “substitute
their own inferences for those drawn by the trial court.” Id. (citing Henley, 960 S.W.2d
at 579). This court reviews “a post-conviction court’s conclusions of law, decisions
involving mixed questions of law and fact, and its application of law to its factual
findings de novo without a presumption of correctness.” Whitehead v. State, 402 S.W.3d
615, 621 (Tenn. 2013) (citations omitted).




                                           -7-
                          I. Ineffective Assistance of Counsel

       The Petitioner alleges that he received ineffective assistance of counsel. A
criminal defendant has a right to the assistance of counsel under the Sixth Amendment to
the United States Constitution and article I, section 9 of the Tennessee Constitution.
State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999). The right to assistance of counsel
inherently guarantees that counsel’s assistance is “effective.” Strickland v. Washington,
466 U.S. 668, 685-86 (1984); Dellinger v. State, 279 S.W.3d 282, 293-94 (Tenn. 2009).
To prove that counsel was ineffective, a petitioner must show that (1) counsel performed
deficiently and (2) such deficient performance prejudiced the defense. Strickland, 466
U.S. at 687-88.

       To establish deficient performance, a petitioner must show that “counsel’s
representation fell below an objective standard of reasonableness.” Id. at 688. This
standard requires a petitioner to demonstrate that the “services rendered or the advice
given” were “‘below the range of competence demanded of attorneys in criminal cases.’”
Grindstaff v. State, 297 S.W.3d 208, 216 (Tenn. 2009) (quoting Baxter v. Rose, 523
S.W.2d 930, 936 (Tenn. 1975)). Counsel must have made errors so serious that counsel
was not functioning as the “‘counsel’” guaranteed by the Sixth Amendment. Strickland,
466 U.S. at 687. Measuring counsel’s performance requires giving deference to
counsel’s decisions, and courts must apply a “strong presumption that counsel’s conduct
falls within the wide range of reasonable professional assistance.” Id. at 669.
Accordingly, this court has held that a “petitioner is not entitled to the benefit of
hindsight, may not second-guess a reasonably based trial strategy by his counsel, and
cannot criticize a sound, but unsuccessful, tactical decision made during the course of the
proceedings.” Adkins v. State, 911 S.W.2d 334, 347 (Tenn. Crim. App. 1994). The
reviewing court “must make every effort to eliminate the distorting effects of hindsight,
to reconstruct the circumstances of counsel’s conduct, and to evaluate the conduct from
the perspective of counsel at that time.” Howell v. State, 185 S.W.3d 319, 326 (Tenn.
2006) (citing Strickland 466 U.S. at 689). We also apply the Strickland standard for
determining deficiency when reviewing “challenges to guilty pleas based on ineffective
assistance of counsel.” See Hill v. Lockhart, 474 U.S. 52, 58 (1985).

        To demonstrate that counsel’s deficient performance prejudiced the defense in the
context of a guilty plea, a petitioner must prove that “there is a reasonable probability
that, but for counsel’s errors, he would not have pleaded guilty and would have insisted
on going to trial.” Hill, 474 U.S. at 59. “A reasonable probability is a probability
sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694.
Because a petitioner must establish both deficiency and prejudice to prove ineffective
assistance of counsel, a court need not address both prongs where the petitioner has failed

                                           -8-
to establish one of them. See Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996) (citing
Strickland, 466 U.S. at 697).

      On appeal, the Petitioner contends that trial counsel’s failure to review discovery
with him and failure to explain the terms of the plea agreement rendered his pleas
unknowing and involuntary. The State responds that the post-conviction court properly
denied relief. We agree with the State.

       The Petitioner failed to establish that trial counsel was deficient because he did not
show that trial counsel’s discussion of the discovery with him fell below the range of
competence demanded of attorneys in criminal cases. Trial counsel testified that he
provided written discovery to the Petitioner and met with him to discuss discovery on “a
couple of occasions.” Although trial counsel recalled that discovery included a CD
containing autopsy photographs which the Petitioner was not allowed to possess in jail,
he testified that he discussed the contents of the CD with the Petitioner and that the
Petitioner was able to review the medical examiner’s report. The Petitioner testified that
trial counsel withheld the contents of the CD from him as well as the autopsy
photographs and that he never obtained the information on the CD. However, the post-
conviction court credited trial counsel’s testimony, and we do not reweigh that credibility
determination on appeal. See Fields, 40 S.W.3d at 456. Therefore, the Petitioner failed
to show trial counsel was deficient in regard to discovery. Additionally, we conclude that
the Petitioner failed to show a reasonable probability that being informed of any
discovery trial counsel failed to provide him would have changed his decision to plead
guilty. Thus, he failed to demonstrate prejudice as well.

       The Petitioner has similarly failed to show that trial counsel was ineffective in his
explanation of the plea agreement. Trial counsel testified that he met with the Petitioner
to discuss the case and that after advising him of the discovery, the elements of the
offenses, the evidence against him, and the options available to him as well as the costs
and benefits, the Petitioner agreed to present a plea offer to the State. The first offer to
serve twenty-five years was rejected by the State, but after negotiations, the Petitioner
agreed to plead guilty to aggravated child abuse of a child eight years of age or less and
to second degree murder for a sentence of thirty-three years. Trial counsel advised the
Petitioner that he was pleading out of range but that the thirty-three-year sentence was
less than his total sentencing exposure if he had proceeded to trial and lost. The
Petitioner and the Petitioner’s family thought the deal was fair. The Petitioner’s hearing
testimony was generally consistent with trial counsel’s testimony regarding the
explanation of the plea agreement, except that the Petitioner testified that trial counsel did
not explain the elements of second degree murder. Although the Petitioner testified that
he, nonetheless, did not understand the terms of the agreement trial counsel explained to
him, the post-conviction court credited trial counsel’s testimony over the Petitioner’s
                                            -9-
testimony. See Fields, 40 S.W.3d at 456. Therefore, we conclude that the Petitioner
failed to show that trial counsel’s representation was deficient.

        We also note that the Petitioner equivocated when testifying if he would have
accepted the plea agreement had he been fully informed. Specifically, the Petitioner
testified, “Maybe if I knew all the details, but . . . I probably would’ve tried to get it lower
if I knew . . . the whole procedure, . . . if I was able to go to trial, but I was afraid to.”
The post-conviction court declined to credit the Petitioner’s testimony, finding instead
that his motivation in seeking post-conviction relief was to renegotiate the terms of his
plea agreement but not to proceed to trial. The evidence does not preponderate against
the post-conviction court’s findings. The Petitioner, by his own admission, accepted the
plea agreement to avoid the minimum life sentence associated with being convicted of
first degree felony murder. Additionally, the evidence against the Petitioner was
particularly strong in that he provided a detailed statement of his killing of the victim,
which he confirmed as accurate at the post-conviction hearing. Therefore, the Petitioner
failed to show prejudice. Hill, 474 U.S. at 59 (requiring that the Petitioner show a
reasonable probability that he “would have insisted on going to trial”). The Petitioner is
not entitled to relief.

       We note that the argument section of the Petitioner’s brief consists almost entirely
of citation to law and block quotations citing his testimony from the post-conviction
hearing, but it generally lacked argument concerning trial counsel’s performance. For
example, he cites to his own testimony regarding his mental health and medication but
makes no argument that trial counsel was ineffective in failing to address his mental
health issues. To the extent that he attempted to raise any additional arguments related to
ineffective assistance of counsel, we conclude that such arguments are waived. Tenn. Ct.
Crim. App. R. 10(b) (“Issues which are not supported by argument, citation to the
authorities, or appropriate references to the record will be treated as waived in this
court.”).

          II. Knowing and Voluntary Nature of the Petitioner’s Guilty Pleas

       The Petitioner also claims that his pleas were not entered knowingly and
voluntarily. Due process requires that a criminal defendant’s guilty plea be “knowing
and voluntary.” Johnson v. State, 834 S.W.2d 922, 923 (Tenn. 1992) (citing Boykin v.
Alabama, 395 U.S. 238, 243 (1969)). A guilty plea comports with due process where it
“represents a voluntary and intelligent choice among the alternative courses of action
open to the defendant.” Jaco v. State, 120 S.W.3d 828, 831 (Tenn. 2003) (citing North
Carolina v. Alford, 400 U.S. 25, 31 (1970). In making this assessment, courts must
consider circumstantial factors, including:

                                             - 10 -
       the relative intelligence of the defendant; the degree of his familiarity with
       criminal proceedings; whether he was represented by competent counsel
       and had the opportunity to confer with counsel about the options available
       to him; the extent of advice from counsel and the court concerning the
       charges against him; and the reasons for his decision to plead guilty,
       including a desire to avoid a greater penalty that might result from a jury
       trial.

Blankenship v. State, 858 S.W.2d 897 (Tenn. 1993). A reviewing court must consider the
totality of the circumstances surrounding a petitioner’s plea of guilty. State v. Turner,
919 S.W.2d 346 (Tenn. Crim. App. 1995).

       The Petitioner argues that he did not knowingly and voluntarily enter his pleas
because he did not understand the charges against him, the legal process, or the terms of
the plea agreement, and because he did not have a chance to review all of the discovery.
He also argues that his pleas were not knowingly and voluntarily entered because he was
on medication for mental health issues at the time he entered the pleas and because he
relied on his mother’s understanding of the case, which was influenced by trial counsel’s
discussions with her. The State responds that the Petitioner failed to show his pleas were
unknowing or involuntary. We agree with the State.

       The Petitioner testified that he did not have a criminal history, and the parties do
not dispute that he would have been classified as a Range I offender in at least some of
the charged offenses had he been convicted at trial instead of accepting the plea
agreement. However, trial counsel’s testimony reflects that he reviewed discovery with
the Petitioner, the elements of the offenses, the evidence against him, options available to
him and related costs and benefits, and that the Petitioner agreed to negotiate with the
State for a plea agreement. The post-conviction court credited trial counsel’s post-
conviction relief hearing testimony. The post-conviction court credited the Petitioner’s
plea colloquy testimony, in which he testified that trial counsel discussed the case with
him, answered his questions, and did what the Petitioner asked him to do. The court also
observed that after discussing the plea agreement with the Petitioner at the colloquy, the
Petitioner informed the court that he understood the plea agreement and wanted to plead
guilty. “A petitioner’s testimony at a guilty plea hearing ‘constitutes a formidable
barrier’ in any subsequent collateral proceeding because ‘solemn declarations in open
court carry a strong presumption of verity.’” Bruce S. Rishton v. State, No. E2010-
02050-CCA-R3-PC, 2012 WL 1825704, at *17 (Tenn. Crim. App. May 21, 2012)
(quoting Blackledge v. Allison, 431 U.S. 63, 74 (1977)).

       As we discussed above, trial counsel did not provide deficient representation. The
post-conviction court found that trial counsel met with the Petitioner to discuss discovery
                                           - 11 -
and explained the plea agreement to him. Additionally, the Petitioner admitted at the
evidentiary hearing that he was motivated to avoid the greater sentence of life
imprisonment that could have resulted from a trial, and the post-conviction court found
that his motivation for filing the post-conviction petition was to renegotiate the plea
agreement rather than proceed to trial. Trial counsel testified that he had the Petitioner
evaluated by two forensic doctors but that the defense did not receive favorable opinions
from them. The Petitioner presented no evidence regarding his mental health other than
his own testimony about his mental health condition, the medication he claims to have
been on at the time of the plea colloquy, or the effect such medication would have had on
his understanding of the proceedings. The post-conviction court declined to credit his
post-conviction relief hearing testimony, and it found that the Petitioner testified at the
hearing that he was still on medication but did not exhibit any signs of confusion. The
Petitioner also testified that he was influenced by his mother’s understanding and
approval of the plea agreement, but the post-conviction court did not credit the
Petitioner’s testimony. Additionally, the evidence against the Petitioner was particularly
strong in that he provided a statement to law enforcement detailing his killing of the
victim, and he agreed at the post-conviction relief hearing that the statement was an
accurate description of the killing. We conclude that the Petitioner’s pleas were knowing
and voluntary under the totality of the circumstances. Therefore, he is not entitled to
relief.

                                    CONCLUSION

         Based on the foregoing reasons, we affirm the judgment of the post-conviction
court.




                                    ___________________________________________
                                    JOHN EVERETT WILLIAMS, PRESIDING JUDGE




                                          - 12 -